DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 2, 9, and 21 are cancelled and claims 1, 3, 7-8, 11-13, 16, and 18-20 are amended leaving claims 1, 3-8, and 10-20 pending in the current application and examined below.
Examiner’s Note Concerning Priority Support
	With respect to the priority claim to provisional application 62/576904, applicant notes that the ‘904 application discloses a singular example of Ni38Cr21Fe20Ru13Mo6W2 with the subscripts denoting atomic % and also specifically notes that Cr can be increased to 33 at% with Ru reduced to 1 at%, and that similarly Mo can be increased to 12 at% (Ru down to 7 at%) and W can be increased to 3.5 at% (Ru reduced to 11.5 at%) by substituting Ru with Mo and W (Applicant’s remarks, pg. 6, 2nd and 3rd paragraphs). 
	Applicant then points to Fig 4 which shows CALPHAD calculations for varying the amount of Cr and Ru. Fig 4 shows that at 1250°C, the stable FCC phase varies from x=0.16 – 0.33. As Cr is x and Ru is 34-x, Figure 4 discloses 16 at% - 33 at% for Cr and 1 at% - 18 at% for Ru. Thus the claimed ranges of 16-29 at% for Cr, 20 at% Fe, and 2-18 at% for Ru have support from the specification and Figure 4 of the ‘904 application (Applicant’s remarks, pg. 6, 4th paragraph).
	Figure 6 in the ‘904 application does not appear to be correctly labeled as the title lists it as Ni38Cr21Fe20Ru13+xMo6-xW2 but the x-axis is labeled that x is Ru. Thus the Ru cannot be 13-x as claimed in the title. It appears that this Figure is showing a deviation from the disclosed example where Ru is 13 at%. Despite this inconsistency, it is clear from Figure 6 that Ru is being varied with respect to Mo, and this Figure shows at 1250°C the stable FCC phase varies 
	Finally, with respect to W, this is varied with respect to Ru in Figure 7 of the ‘904 application. Once again, while the title is Ni38Cr21Fe20Ru13+xMo6W2-x the x-axis is labeled that x is Ru. Despite this inconsistency, it is clear from Figure 7 that Ru is being varied with respect to W, and this shows at 1250°C, the stable FCC phase varies from 11.5 at% Ru to 15 at% Ru. As W is being varied with respect to Ru, this means that at 11.5 at% Ru, there would be 1.5 at% more of W giving a upper stable bound of 3.5 at%. Further, as Figure 7 shows that the FCC phase is stable to 15 at% Ru, this would be 2 at% less of W in the composition leaving 0 at%. As this range of 0-3.5 at% for W disclosed in Figure 7 supports the claimed range of 1-3.5 at%.
	It is believed that this explanation of the Figures in the ‘904 application provides support for applicant’s instant claimed ranges. Applicant is requested to confirm this in the next response or include an explanation of how support for these ranges is reached from the Figures in the ‘904 application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/576904 (hereinafter the ‘904 application), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘904 application specifically discloses an alloy of Ni38Cr21Fe20Ru13Mo6W2. Applicant also notes on pg. 3 of the ‘904 application that Cr can be increased to about 33 at% while Ru is reduced to 1 at% (‘904 application, pg. 3, second paragraph). Further, it notes that Mo can be increased to 12 at% (when reducing Ru to 7 at%) and W can be increased to 3.5 at% (with Ru reduced to 11.5 at%) (‘904 application, pg. 3, second paragraph). 
In addition, the instantly-claimed ranges for PREN in claim 3 (between 54 and 76) do not appear to be supported. Of the relevant compositions, the Ni38Cr21Fe20Ru13Mo6W2 alloy is shown as having a PREN of 54 (‘904 application, Table 1), but there does not appear to be any associated explanation as to why this would be a minimum value. Further, while PREN is a function of the composition, it is not clear from where 76 as a value is derived. 
It appears applicant’s claim 3 lacks support in the prior filed ‘904 application. Applicant is encouraged to provide an explanation regarding how the disclosure in the ‘904 application provides support for the claimed ranges in response to this action.
Claim Interpretation
	Claim 7 recites the limitation “comprising no more than 13% ruthenium.” This phrasing is used in claim 8 (“no more than 8%”), claim 9 (“no more than 5%), claim 16 (“no more than 8%”), and claim 20 (“no more than 8%”). As these claims all depend from independent claims that have a concentration of 2 to 18% ruthenium, they will be interpreted such that they all have a lower bound of 2% ruthenium, as a dependent claim necessarily possesses all the limitations of the claim from which it depends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al., "Localized Corrosion Behavior of a Ni-Based High-Entropy Alloy," <https://ecs.confex.com/ecs/232/webprogram/Paper104999.html> dated October 4, 2017 hereinafter Swanson.
Note, as claim 3 does not have support in the ‘904 application, its date in terms of priority remains October 24, 2018 and the Swanson art is not eligible for the 102(b)(1) exceptions. 
As to claim 3 Swanson discloses with respect to the claimed alloy composition as shown in the table below.
Element
Claims 1, 12, and 18
Swanson (pg. 1, 2nd paragraph)
Cr
16 to 29%
21%
Fe
15 to 33%
20%
Ru
2 to 18% (no more than 13% claim 7)
13%
Mo
4 to 8%
6%
W
1 to 3.5%
2%
Ni
Balance (claim 10: no more than 49%; claim 11: no less than 34%)
38%


Swanson discloses that a Ni-based HEA button was successfully prepared using arc-melting with the above composition (Swanson, pg. 1 2nd paragraph).
Swanson does not explicitly disclose where the PREN is at least 54. 
Swanson does disclose a PREN of 53.739 (where PREN = 16.3 (i.e. wt% of Cr) + 3.3*(8.6 (i.e. wt% of Mo)+ 0.5*5.49 (i.e. wt% of W)) (Swanson, pg. 1 2nd paragraph).
prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Thus there is a prima facie case that other similar alloys would be obvious in light of the disclosure in Swanson and thus the claimed range of PREN is obvious as well.

Allowable Subject Matter
Claims 1, 4-8, and 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to the claims is US 10,472702 B2 of Yeh and US 2018/0036840 A1 of Hu.
Yeh discloses a high-entropy superalloy where the primary elemental composition has a primary element of Ni with a content of at least 35 at % (Yeh, claim 1). Yeh discloses the alloy includes at least one strengthening element which has a second element content of over 5 at % are chosen from a group including Chromium and Iron (Yeh, claim 1). Yeh discloses that the alloy comprises at least one refractory element have a content of less than 7 at % (Yeh, claim 1). Yeh discloses where the refractory element is selected from a group including molybdenum, tungsten, and ruthenium (Yeh, claim 8). Yeh also discloses where the superalloy is made using atmospheric melting method, vacuum arc melting method, vacuum induction melting method (Yeh, claim 3).
However, Yeh discloses ten different potential principal strengthening elements (Yeh, claim 1) and five potential refractory elements (Yeh, claim 8). Yeh does not disclose or suggest the claimed combination of elements and a person of ordinary skill would not be led to the claimed composition from the thousands of combinations disclosed by Yeh. Further, there is nothing in Yeh to suggest an alloy with a 20 at% iron concentration. As such claims 1, 12 and 18 are free from the art. 
Fe, Co, Ni, Hf, Si, B, Cu, Al, Mg, W, Ta, Nb, Cr, Sn, Zr, Ti, Pd, Au, Pt, Ag, Ru, Mo, V, Re, Bi, Cd, Pb, Ge, Sb, and Mn (Hu, paragraph [0022]).
Hu discloses where the high entropy alloy comprises at least one minor element selected from the group consisting of Fe, Co, Ni, Hf, Si, B, Cu, Al, Mg, W, Ta, Nb, Cr, Sn, Zr, Ti, Pd, Au, Pt, Ag, Ru, Mo, V, Re, Bi, Cd, Pb, Ge, Sb, Zn and Mn, and wherein the at least one minor element comprises 0.1 to 5 atomic % of the high entropy alloy (Hu, claim 5). Hu discloses that the high entropy alloy can be formed by melting and casting including arc melting and induction melting (Hu, paragraph [0026]). 
Similar to Yeh, Hu discloses thousands of potential alloy combinations. Hu does not disclose or suggest the claimed combination of elements and a person of ordinary skill would not be led to the claimed composition from the thousands of combinations disclosed by Hu. Further, there is nothing in Hu to suggest an alloy with a 20 at% iron concentration. As such claims 1, 12 and 18 are free from the art. 
These references, taken individually or together, do not suggest a nickel-based alloy with the claimed composition such as to produce an alloy with improved corrosion resistance. As such, claims 1, 12 and 18 are free from the art. Claims 4-8 and 10-11, 13-17 and 19-20 are free from the art due at least to their dependency from the independent claims.

Response to Arguments
Applicant’s arguments, see page 5-7, filed December 6, 2021, with respect to Priority have been fully considered and are persuasive with respect to claims 1, 4-8 and 10-20. However, applicant should confirm the explanation of the support for the claimed ranges (or provide a further explanation) in the ‘904 application’s figures as noted in the Examiner’s Note above in the next response.
The affidavit under 37 CFR 1.132 filed December 6, 2021 is sufficient to overcome the rejection of claims 1, 4-8, and 10-20 based upon Swanson under 35 USC 102 and 103. However, as support for claim 3 has not been established in the ‘904 application, this affidavit does not overcome the rejection for that claim. 

With respect to the 103 rejection over Yeh, it is agreed that Yeh’s broad teachings encompassing thousands of combinations does not invite optimization by one of skill in the art, see MPEP § 2144.05(III)(D). As such, this rejection is withdrawn.

Similarly, with respect to the 103 rejection over Hu, it is agreed that Hu’s broad teachings encompassing thousands of combinations does not invite optimization by one of skill in the art, see MPEP § 2144.05(III)(D). As such, this rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733